Title: To James Madison from Robert Sterry, 25 June 1815
From: Sterry, Robert
To: Madison, James


                    
                        
                            Sir
                        
                        Newyork June 25th. 1815.
                    
                    I have the honor to enclose Letters from Genl Macomb, Judge Livingston, and Govr. Tompkins—Together with a Recommendation signed by some of the most respectable Citizens of Newyork. These will I hope be considered sufficient evidence of my fitness for a Consulate. If the Island of Madeira, cannot be obtained, I should be pleased with an appointment either for Nantz Marseilles, or la Rochelle. With much Respect I am Sir your mo. Obt Servt
                    
                        R SterryMajor 32d. Infy.Ast In Genl U. S. A
                    
                